                  IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA

MOISE JEROME                       :           CIVIL ACTION
                                   :
          v.                       :
                                   :
PHILADELPHIA HOUSING AUTHORITY,    :
et al.                             :           NO. 19-272

                              MEMORANDUM

Bartle, J.                                        June 11, 2019

          Moise Jerome, a former employee of the Philadelphia

Housing Authority (“PHA”), has brought this action against PHA

and several PHA officials alleging discrimination on the basis

of race and/or gender in violation of 42 U.S.C. §§ 1981 and

1983, Title VII of the Civil Rights Act of 1964, 42 U.S.C. §§

2000e et seq., and the Pennsylvania Human Relations Act, 43 Pa.

Stat. §§ 951 et seq.    Before the court is the motion of

defendants for a confidentiality order.

          Defendants’ motion for a confidentiality order seeks

to limit the disclosure and use of PHA Office of Audit and

Compliance (“OCA”) Report No. 18-232, which memorializes an

internal PHA investigation into potential misconduct by Jerome

and a former employee of PHA who is not party to this action.

The two-page proposed confidentiality order sought by

defendants, which was filed as an exhibit to defendants’ motion,

provides that plaintiff and plaintiff’s counsel shall maintain

the report as confidential and shall use it solely for purposes
of this litigation.     It further provides that the report shall

be filed under seal only and shall be returned to counsel for

defendants within 60 days after termination of this action.     The

confidentiality order applies only to OAC investigative reports

and not to any other information exchanged in this action, and

may be modified by further order of the court. 1

          Plaintiffs have refused to agree to such an order or

to any provisions for confidentiality.    We held a telephone

conference with counsel and thereafter conducted an in camera

review of the Report.

          Rule 26(c) of the Federal Rules of Civil Procedure

provides in relevant part:

          The court may, for good cause, issue an
          order to protect a party or person from
          annoyance, embarrassment, oppression, or
          undue burden or expense, including one or
          more of the following:
          . . .

          (B) specifying terms, including time and
          place or the allocation of expenses, for the
          disclosure or discovery.

Fed. R. Civ. P. 26(c)(1).

          The Court of Appeals set forth the law with respect to

confidentiality orders in Pansy v. Borough of Stroudsburg, 23

F.3d 772 (3d Cir. 1994).     There, the Court overruled a district



1. Although the confidentiality order applies to “OAC
investigation files” generally, we understand from counsel that
only Report No. 18-232 is at issue here.

                                  -2-
court order providing confidentiality for a settlement agreement

in a civil rights action instituted under 42 U.S.C. § 1983 by a

former Police Chief against the Borough of Stroudsburg.      Pansy,

23 F.3d at 775.

          In Pansy, the Court of Appeals reaffirmed the

long-standing principle that district courts have inherent

equitable power by means of protective orders, “to prevent

abuses, oppression, and injustices” in discovery and “to grant

confidentiality orders, whether or not such orders are

specifically authorized by procedural rules.” 2   Id. at 785

(internal quotation marks and citations omitted).    In making a

determination whether good cause exists for a protective order,

a court must engage in a balancing process.    Id. at 786.     In

doing so, we have flexibility to “minimize the negative

consequences of disclosure.”   Id. at 787.   The burden to show

good cause rests on the party seeking a protective order.       Id.

at 786-87.

          The Pansy court identified a number of factors which

the court must consider in resolving this tension between

privacy and the right to know:



2. While Pansy dealt with the confidentiality of a settlement
agreement, the Court of Appeals noted that protective orders for
discovery material raise “similar public policy concerns.” 23
F.3d at 786. In each, the court must resolve the tension
between privacy interests and another party’s or the public’s
right to know. See id. at 786-87.

                                 -3-
          (1) whether disclosure will violate any
          privacy interests;

          (2) whether the information is being sought
          for a legitimate purpose or an improper
          purpose;

          (3) whether disclosure of the information
          will cause a party embarrassment;

          (4) whether confidentiality is being sought
          over information important to public health
          and safety;

          (5) whether the sharing of information among
          litigants will promote fairness and
          efficiency;

          (6) whether a party benefitting from the
          order of confidentiality is a public entity
          or official; and

          (7) whether the case involves issues
          important to the public.

Glenmede Trust Co. v. Thompson, 56 F.3d 476, 483 (3d Cir. 1995)

(citing Pansy, 23 F.3d at 787–91).

          Here, Jerome seeks disclosure of a confidential

internal investigation conducted by PHA.   Disclosure will

violate the privacy interests of private individuals who are not

parties to this action.   The information sought relates to

potential discipline of not only Jerome, but also his former

partner and supervisor, and thus may cause embarrassment. 3   We



3. Counsel for Jerome represents that Jerome’s former partner
would consent to disclosure of the report but has not attached
to his response a copy of any valid consent. Regardless, there
is no indication that Jerome’s former supervisor would consent
to release of the report.

                                -4-
understand that the discipline is currently being grieved by the

employees’ union and thus is not final.   The report also

includes the statements of nonparty witnesses who agreed to come

forward to offer information regarding the incident.

           The information being sought is for a legitimate

purpose, that is, to shed light on the incident giving rise to

Jerome’s termination.   PHA is a public entity and the pursuit at

issue here, which led to a crash between the vehicle pursued and

a third-party’s vehicle, is arguably an issue of public

importance.   But after weighing the factors set forth in Pansy,

we find at this time that the privacy interests of these

nonparties in their sensitive personnel records outweigh any

public interest in the unrestricted public disclosure of this

Report.   We further note that public disclosure of the report

may cause embarrassment to nonparty witnesses who were

interviewed in connection with the investigation and may impede

future efforts by PHA to encourage employees to provide candid

information in future investigations.

           Jerome asserts that the pursuit that is the subject of

the OAC Report is already “out in the public” because it is

mentioned in the complaint filed in this action as well as

filings made in a related action, Jacqueline Hampshire, et al.

v. Phila. Housing Auth., et al., No. 17-4423 (E.D. Pa.).    He

thus reasons that the OAC Report should be produced without any

                                -5-
confidentiality restrictions.   However, the OAC Report contains

details regarding the pursuit and the investigation of it,

including the identity of individuals who came forward to

provide information, that have not been publicly disclosed.

Accordingly, Jerome’s position misses the mark.

           In a supplemental opposition to the motion, Jerome

also cites the recent decision of our Court of Appeals in In re:

Avandia Marketing, Sales Practices and Products Liability

Litigation.   No. 18-2259, 2019 WL 2119630 (3d Cir. May 15,

2019).   That case did not deal with an order preserving the

confidentiality of discovery materials.     Instead, it dealt with

the more rigorous common law right of access that applies when

discovery materials are filed as court documents.     Id. at *3-4,

*6.   At this stage of the proceedings, we are concerned only

with the less rigorous analysis under Rule 26 and Pansy

applicable to discovery materials.     As stated above, the

proposed confidentiality order provides that it may be modified

by further order of court.   We thus need not reach at this time

whether the investigative report would be subject to public

disclosure under the common law right of access applicable to

court documents.

           We next turn to the countermotion of Jerome to compel

discovery.    In support, Jerome states that on April 10, 2019 he

served written discovery requests on defendants and did not

                                 -6-
receive a response within thirty days.    However, defendants have

pointed out that service of these discovery requests was made

before the parties met and conferred as required under Rule

26(f) of the Federal Rules of Civil Procedure and prior to the

status conference under Rule 16.    Thus, the requests were

premature.    Defense counsel reports that a meet and confer

occurred on April 18, 2019 and thereafter defendants agreed to

respond to Jerome’s requests within thirty days of that date, on

or before May 20, 2019. 4   In the absence of information to the

contrary, we presume that defendants have followed through on

that promise and thus have now provided timely responses to the

discovery requests.

             Accordingly, the motion of defendants for a

confidentiality order will be granted.     The countermotion of

Jerome to compel will be denied without prejudice.




4. May 18, 2019 fell on a Saturday, which means that the
responses would be due on May 20, 2019, the next day that is not
a Saturday, Sunday, or legal holiday. See Fed. R. Civ. P.
6(a)(1)(C).

                                  -7-
